GOFF, Circuit Judge.
The opinion of the court below, which contains a full statement of the facts, is found in 170 Fed. 449. Appellant assigns as error, in substance, that the court below erred in holding that the 65 casks of liquid extracts were not prepared, used, or shipped in any manner contrary to the laws of the United States, and that the United States had no right through its officers to seize the said casks or any of them. Under the facts disclosed by the record, we conclude that the court below properly found that, even if there was probable cause for making the seizure and filing the libel, the evidence made it plainly appear that the’ appellee shipped the said casks as its own product, made by its own agent; from the laboratory of said agent at Detroit, Mich., to the warehouse of the appellee at Wheeling, W. Va.; that said casks of extracts were not intended for sale as shipped, but were to be, at the warehouse mentioned, bottled and labeled as the law requires before being offered for sale. No attempt to evade the law, either directly, indirectly or by subterfuge, has been shown; it appearing that the manufacturer had simply transferred from one point to another the product he was manufacturing, for the purpose of completing the preparation of the same for the market. Under the circumstances disclosed in this case, having in mind the object- of the Congress in enacting the law involved, we do not think the liquid extracts proceeded against should be forfeited. Reaching this conclusion, we do not find it necessary to consider other questions discussed by counsel, and referred to in the opinion of the court below. AVe find no error. Affirmed.